Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 1 of 26 PageID: 1



Jennifer Chang, Esq. (JC-5716)
KROLL HEINEMAN CARTON, LLC
Metro Corporate Campus I
99 Wood Avenue South, Suite 307
Iselin, New Jersey 08830
Tel: (732) 491-2100
Fax: (732) 491-2120
Attorneys for Petitioners

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

NEW JERSEY BUILDING LABORERS’ :                         Hon.
STATEWIDE BENEFIT FUNDS and THE
TRUSTEES THEREOF,               :                       Civil Action No. 20-

                Petitioners,                        :               CIVIL ACTION

        v.                                          :           PETITION TO CONFIRM
                                                               ARBITRATION AWARD AND
ALLSTATE INTERIOR DEMOLITION,                       :          ORDER AND FOR ENTRY OF
                                                                     JUDGMENT
                Respondent.



        Petitioners New Jersey Building Laborers’ Statewide Benefit Funds (“Funds”) and the

Trustees thereof (“Trustees”) (collectively, “Petitioners”), by their undersigned attorneys, as and

for their Petition, allege and say:

        1.      Petitioners move before this Court for an Order, pursuant to the Federal

Arbitration Act, 9 U.S.C.A. § 9 and 13 (“FAA”), confirming the award of the Arbitrator in the

matter of the arbitration between Petitioners and Respondent Allstate Interior Demolition

(“Respondent”), and directing that judgment be entered accordingly. This Petition is made on the

following grounds.

        2.      At all times relevant, the Funds were, and still are, trust funds within the meaning

of Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5), and employee benefit plans within the
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 2 of 26 PageID: 2



meaning of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §

1132(d). The funds are administered at 3218 Kennedy Boulevard, Jersey City, New Jersey

07306.

         3.   At all times relevant, the Trustees were, and still are, fiduciaries within the

meaning of Section 3(21)(A) of ERISA, 29 USC § 1002(21)(A). The Trustees maintain their

principal place of business at 3218 Kennedy Boulevard, Jersey City, New Jersey 07306.

         4.   Upon information and belief, at all times relevant, Respondent was, and still is, a

business entity registered to conduct business in New Jersey, with a principal place of business

located at 242 Randolph Street, Brooklyn, New York 11237.

         5.   The jurisdiction of this Court is based upon Section 502(e) of ERISA, 29 U.S.C. §

1132(e), 28 U.S.C. § 1331, and 28 U.S.C. § 1367. Venue is proper in this District pursuant to 29

U.S.C. 1332(e)(2), because Petitioners maintain their principal offices in New Jersey and the

underlying arbitration took place in New Jersey.

         6.    Respondent is a signatory to a Collective Bargaining Agreement (“CBA”) by

virtue of a Short form Agreement (“SFA”). True and correct copies of the relevant portions of

the CBA and the SFA are attached hereto as Exhibits “A” and “B”, respectively.

         7.    Respondent is also bound by the Declaration of Trust of the New Jersey Building

Laborers’ Statewide Benefit Funds. A true and correct copy of the pertinent portions of the

applicable Trust Agreement is attached hereto as Exhibit “C”.

         8.    The Trust Agreement provides that “[t]he Trustees may take any action necessary

or appropriate to enforce payment of contributions, interest damages, and expenses provided for

herein[.j” Under the terms of the CBA and Trust Agreement, Respondent is required to make


                                                   2
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 3 of 26 PageID: 3



contributions to the Funds. In accordance with the CBA and Trust Agreement, Ji. Pierson, Esq.,

has been appointed as the Arbitrator to resolve claims of delinquent contributions owed to the

funds.

         9.    After finding that Respondent was duly notified of the hearing, and considering all

of the evidence presented in connection therewith, the Arbitrator issued an Award and Order in

writing against Respondent (“Award”). A true and correct copy of the Award is attached hereto

as Exhibit “D”.

         10.   With the Award, the Arbitrator directed Respondent to cease and desist from

violating the CBA and Trust Agreement, and pay forthwith all delinquent contributions to the

Funds, plus interest, attorney’s fees, and costs.

         11.   The Funds promptly served a signed copy of the award upon Respondent.

Respondent has remitted $125,000.00 towards this Award. Notwithstanding the Award of the

Arbitrator and notice of the same, Respondent has failed to pay the balance of the Award, and

continues to fail and refuse in all other respects to comply with Award issued by the Arbitrator.

         WHEREFORE, Petitioners pray for the following relief:

         (a)      An Order confirming the Arbitration Award;

         (b)      Entry of a judgment or decree by the clerk which may be enforced as any other

               judgment or decree;

         (c)      Costs of this petition and of all subsequent proceedings and disbursements

                  including, but not limited to, court’s filing fee in the amount of $400.00;

         (d)      Costs, attorney’s fees, and interest thereupon, as provided by law; and

         (e)      Such other relief as the Court deems equitable.


                                                    3
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 4 of 26 PageID: 4



                                            KROLL HEINEMAN CARTON, LLC
                                            Attorneys for Petitioners

                                            IS/JENNIFER CHANG
                                  By:
                                            JENNIFER CHANG
Dated: February 11, 2020




                                        4
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 5 of 26 PageID: 5




                            Exhibit A
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 6 of 26 PageID: 6



                                                        AGREEMENT

                                                         Preamble
                                  WHEREAS, thisCollcctivr ai’gainiiig Agreement thcre•
                                  LflSfter the Agreement”) is entered rita by the under’
                                  signed Employer (hereinafler “Employer”) and the Build
                                  ing Laborers’ District Councils ad Local Unions of the
                                  State of New Jersey (heteinafter the “Union”), and

                                 WHEREAS, the Building and Construction Laborers
                                 Disinet Councils nd Local Unions of the State of New
                                 Irsey bound by thLs Agreement enter this Agreement
                                 individually and it is further understood that the iibili’
                                 ties of said District Councils and Local Unions shall be
                                 several and not joint, and

                                 WHEREAS, it is the purpose of this Agreement to build,
                                 develop end maintain a harinomous woraing relationship
                                 between the Employer and the Unions in i hich the nghrs
                                 otboth parties are recognized and respected and the work
                                 is accomplished with the efficiency, economy and qua!
                                 ity that is necessary in order to expand the work oppor.
                                 Wflttles of both parties,

                                 NOW. THEREFORE, in consideration otche mutual cov
                                 enants herein expressed. BE ITAGREED A! FOLLOWS:


                                   ,s.rticle   1: RecognitIon and Scope   or Agreement
                                 lIG Union Recognition The Employer Tecognizes that
                                 the Building and Construction District Counci’s and Lo
                                 cal Unions bound hereby rcpresent a majority of em-
  Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 7 of 26 PageID: 7



  otall reassignments. it shall betlicobjectiveotboth the       New Jcrsey Laborers’ Statewide Pension Fund which
  Employer and the Union to make reasonable efforts to          will be administered in accordance with the applicable
  keep apprentices working so that they can complete
                                                     the
                                                                trust agreement.
  apprentice program and become journey workers
                                                    in a
  reasonable amount oftime.                                     14.10     New Jersey    Butldtng Laborers’ Statewide
                                                                          Welfare Fund.
  o apprentice shall not be penalized for taking off fmm        All Employers bound by this Agreement shalt contribute
 work to etcend offsite training required by the JATC           such amount as has been allocated by the parties to the
 (although time off tar training shall be unpaid).              New Jersey Laborers’ Statewide Welfare Fund which will
                                                                be administered in accordance with the applicable trust
                                                                agreement.
                 Article Xiii: Portability
                                                                ILZO      New Jersey BuildIng Laborers’ Statewide
 13.00 Port5blllty.                                                       Arsoutty Fund.
 The Employer, provided it has notified the local union in     All Employers bound by this Agreement shall contribute
 advance of the start of the project chat the project was to   such amount as has been allocated by the parties to the
 begin and is otherwise in compliance with this Agreement      New Jersey Laborers’ Swewide Annuity fund which
 and is not delinquent to the benefit or checkoff funds        will be administered in accordance with the applicable
established hereunder, shall be atlo wed liberal portability   trust agreement.
at key employees subject, however, to the territorial lo
cal union’s right to fair representation in die Employer’s     1430      l’(cw Jersey State Political ActIon
workforce for the project. Key employees are taborert                    Committee
who are members ofa local Union signatory to this Agree
ment who have worked for tht Employer for at least              All Employers bound by thts Agreement shall deduct
eight weeks in the previous SIA months.                        such amount as has been authorized from each employee’s
                                                               pay who signs an authorization for the New Jersey State
                                                               Political Action Committee tund. Each laborers’ local
          Article XIV: Fringe Benefit Funds                    will be responsible for obtaining the signatures for these
                                                               authorizations and for notifyIng the appropriate Employ
14.00    New Jersey Bulldtng Laborcrs’ Statewide               ers which employees have authorized the politicat check
         Pcnslon Fund.                                         off. Employers shall forward checkoff contributions to
All Employers bound by this Agreement shall contribute         the fund as the specified race in the same manner as they
such amount as has been allocated by the parties to the        contribute to the fringe benefit runds estblithed or main-


                           44                                                             45
  Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 8 of 26 PageID: 8


tamed pursuant to this Agrcemci1                             amount as has been allocated by the panics to the Labor
                                                             ers -Employers Cooperation and Education Trust which
 14.40 OinlzIJ1g Duer                                        will be administered In accordance with the applicable
All Employers bound by this Agreement shall deduct           trustagrcernenr. Employers shall contribute to this trust
such amount as has been authorized by the Dtsrncl Coun       as the tpecitied rate in the lime manner Is they contrib
cils andiot Local Unions from each employee’s pay Who        tue to the other fringe benefic funds
signs an authorization for the Laborers Eastern Region
Organizing Fund dues. Each laborers’ local will be re.       1460      New Jersey L.borcrs’ Health & Satecy
sponsible tot obtaining the signatures (or these authori                Fund
zations and (or notifying the appropriate Employers          Alt Employers bound by this Agreement shall pay such
which employees have authorized the organizing check         amount as has been aLlocated by the parties to the New
off. Employers shall forward checkoff contributions to       Jersey Laborers’ Health & Safety Fund whlch will be
the tund as the specified rate in the same manner as they    administered in cordance with the applicable thistagice
contribute to the fringe benefit fidsesbliskied or nun       merit. Employers shall contribute to this trust as the
tamed puriant to this Agreement.                             specified rate In the same manner as they contribute to
                                                             the other fttnge benefit funds.
 14.45 Wor)dng Dues
Mi Employers bound by this Agreement shall deduct            14.70      BuIlding Laborers’ of New Jersey TrainIng
such amount as ha-c been authorized by the District Court               and Education Fund
cils sndlor Local Unions from eth employee’s pay who         All Employers bound by this Agreement shall pay such
signs an aulhnrization for working dues checkoff. Each       amount as has been allocated by the parties to the Build
laborer? local will bc responsible tot obtaining the signa   mg Laborers’ otNew Jersey Training and Education Fund
tures for these authorizations and for notifying the ap      which will be administered In accordance with the appir
propriate Employers which employeCs have authorized          cable trust agreement. Emptoycrs shall contribute to this
the organizing check off. Employers shall forward check      oust as the specified rate in the same manner as they
off conrriburlons to the fund as the specified rate in the   contribute to the other fringe benetit funds.
same manner as they contribute to the Cringe bencJt funds
esrabli5hed or maintained pursuant to this Agreement, or     14.O       Dultdiog Contractors’ Association ci New
as otherwise directed by the District Councils.                         Jersey Industry Advancement Fund
                                                             (e) All Employers covered by the terms of this Agree
14.50    Laborers’-Employers’ Cooperation and                ment shall pay to the Building Contractors Association
         Education Trust                                     of New Jersey, its successors or assigns hereinafter re
All Employers bound by this Agreement shall pay such         far-red to is thc “BCAINI’, the sum of ten cents (5.10)

                           46                                                            47
  Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 9 of 26 PageID: 9



 per hour for each of its employees covered hereunder        provisions were made for thc express. direct and exclu
                                                             sive benefit of the BCAINJ, a third party beneficiary
 (b)    Paymetits to the BCA/NJ are due and payable at       under this Agreement, an Independent Agree rrtent or any
      Sam umic and in the same manner asthe NJ. Budding      other form of agreement or understanding with any Em
  Cabarets Training and Education Fund and shall be re       ployer for work covered under this Agreement for the
 porlcd on the same remittance forms as      used by thc     term of this Agreement.
 Building Laborers fringe Benefit Funds throughout the
 State ufNewlersey. All said farina shall be modified to     14,90     Due Date for ContributIon Payments Into
 reflect this payment requirement. Upon reasonable no                  Fuath
 ticC, a copy of each monthly Employers’ Remittance         (a) Contributions for funds established or maintained
 Reports ahall be torwarded to the BCAJNJ if so re           undcc the Agreement shall be paid within three days of
 quested.                                                   the end of the weekly payroll period. Biweekly or
                                                             monthly payments may be allowed in the discretion of
(c) in addition, the Union agrees to furnish the BCA/       the trustces or administrators of such funds where the
NJ copies ofcvery stgned individual collective bargaining   Employer complies with such requirements as the trust
agreements and/or acceptance of the tenin and provi         ees oradministratora ry set as a condition for biweekly
sions of any collective bargaining agreement for work       or monthly payments. All tuch payments shall be made
covered by this Agreement.                                  on properly prepered remittance forms prescribed or ac
                                                            ceptable to the funds. Contributions to the training fund,
Cd) The Union(s) will use eveny legal method available      LECET, NJH&S and afl cheek-off fundsuhall be made in
to insure uniform compliance and application of this pay    the same manneras other payments due under th i5 Agree
ment as it does for collection of other funds.              ment.

Ic) In consideration ctthe promises and obligations of      (b) An Employer who is a momber of the Building
the Employers to make contributions to the BCAINJ,          Contractors Association of New Jersey atone of its Af
and in consideration of services to be directly and indi    filiated Associations and who has assigned its bargaining
rectly provided for 5UCh employers by the BCAINJ, as        righta to the Building Contractors Association of New
determined by the BCA/NJ, and tar the benefit of the        Jersey and is thereby bound to this Agreement may pay
ConstfliCtrnrt industry generally. and tar other good and   such contnbutions on a monthly basis, with such cotim
valuable consideration, such consideration being specifi    but ions being due to the fund(s) on or belare the 1ilecnth
cally acknowledged by each employer signatory to this       day of the month tmmcdiately followtng the month dur
Agreement, each Employer agrees to ati of the provisions    ing which the contributions were earned. In the c’.Cnr
of this Article and acknowledges that said contractual      that any such Employer becomes delinquent in making


                                                                                        49
                           48
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 10 of 26 PageID: 10



payments to any fund created at maintained under this         or picketing to protest the failure to make such pay-
Agreement then such Employer shill lose the right to          merits, the Employer shall be responsible to payill wager
pay contributions oa a monthly basis and shalt thence.        and benefits for the time lost. Except for the foregoing
forth pay such benettis In accordance with Section (a)        the Union and the employees shall have the rigt to picks
above. This provisioii shill not operate so as to limit the   for non-payment ot wages onty when the same are not
eights or remedies of the unios or fwith with respect to      paid as rcqtrircd on the rag ular pay day.
delinquencies as act forth 1sewhe.re in this Agreement.
                                                              1..2O     Legal Remedies for CoUectlau of
{c) For purposes of this Article any payment not re                     Delinquencies
ceived on orbefore the ap)Icable due date set forth here      The Trustees or AdniinisnhIorS ot any fund due contri
inibove shall be considered delinquent.                       butions pursuant to thu Agreement shall be citted all
                                                              rights accorded by law including but not limited to the
                                                              right to demand, receive, sue for, and take such steps,
   Article XVr Colkcthm of Amounts Due Under                  including the institution md prosecution otor the lntCr
                   Ajreemcat                                  vention in any proceeding at law orin equity or in bank
                                                              ruptcy that may be necamary or desirable in their discre
15.10      Right to Strike and Picket far                     tion to effectuate the payment and taliectio of any sum
           Del.qiaeacLes                                      or sums and costs required to be paid to the Welfare,
if the Union is aUvisd by any benefit or other lund           Pension or Annuity Funds under this Agreement.
created ormaintairsed under this sgrecment that an Erm
player is delinquent in contributions to the same, or if      1530      Costs of Collection
the Employer is delinquent in the payment of wages to         Ca) In addition to the other provisions of this Agreement
its laborer employees, then the employees and the Union       relating any such tnds, in the event the Employer is
shall have the right to sIke artd’orpicket until die wages,   delinquent in the payment ofcontributions to the funds,
benefit or othor fund 000trlbution5 are paid in full, any     or wages, the delinquent Employer shall also be required
thing in this Agreement to the contrary notwithstanding.      to pay attorneys’ fees and court and arbitration costs, it
Where a delinquency is due from a subcontractor of the        any, whenever the services of an attorney or arbitrator
Employer forn project in tnothnr local union’s lenitory,      am necessary to recover the amount due. The Union or
the loci] union where the ongoing project to be struck or     the Trustees, in their discretion, may also assess the
picketed shall give the Ençloycr 6ve days written notice      Employer with interest at the currcr.t maximum legal race.
before commencing thejob action.

Ifany employee loses employment bccausc of any strike

                            50                                                            51
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 11 of 26 PageID: 11



                                                               ment for each and all of the employees covered by this
                                                              Agreement shall impose upon the Employer sole nd lull
 (b) The Attorneys fees shall be as follows:                  responsIbility to assume the benefits otthe employee(s)
                                                              ar.d their familyt) are cnsitlcd to from such funds.
         WITHOUT SUIT OR ARBITRATION                          (b) The Employer agrees that, aflertheterminanundate
              20% of the flrst $750.00                        cfthe Agreement. hewitt continue to make contributions
                  15% over $750.00                            to the benefit funds when employing laborers coveted
            (Mi nimurnS 15.00 each fund)                      hereunder pending the negotiation of a new agreement.
                                                              The Employcr or the BCAINJ may terminate the obliga
            WITH SUIT OR AR.SrrRAT1ON                         tion set forth under this provision by giving written no
              27 ‘/x% of the first $750.00                    tke to the Labortil’ International Union of North America,
                 22,1% aver $750.00                           Eastern Region office, as representative of the the local
             (Minimum $25.00 each lund)                       unions and district councils bound hereunder, of its in
                                                              tent ion to do so and the cffcctlve date theccof. AU such
(c) All disbursemenis and expenses including irbitration      notices shall be scm by certified mail and may not be
fees are additional. The foregoing shall apply unless         etTective until received.
changed by the Board ofTrjstees ofany particular Fund
                                                              15.50        Fund Rights and DutIes
Cd) In addition to the above, the fund or funds, as she       (a) The Trustees of the benefit funds shall have such
case may be, may further assess a delinquent Employer         tights and duties as set forth in the Plans and in the
for any and all collection Costs, court co5tS attorneys’      Agreements and Declarations of Trusts atid any supplc.
fees, telephone and correspondence costs, etc., which the     meets or amendments thereto. alt otwhtch art incorpo
fund or funds incur in collecting or atLcrnpting to collect   rated herein by reference.
the delinquent payments from the Employer. The Em.
ployer shall be required to pay collection costs and attor    (b) The Employer agrees to join arid coricur with the
neys’ lees irrespective of whether or nt litigation is corn   Union in the execution of such petitions, applications,
menced. The Employer shall also pay interest on the           and forms that are required to be filed with the State and
amount due but interest may be waived in the discretion       federal governmental agencies.
of the trustees of the affected funds,
                                                              (c) The Employers agree that the lrustce5 of the fund or
t5,40        Protection or Benefits                           funds haIl have the right to require such reponls by the
(a) failure on the part of the Employer to pay the            Employers as are neccssaiy to the fulfiltmcnt of the agree
benefit fund contributions required pursuant to this Agree-   ments and declarations of trusts nd the contracts of

                            52                                                           53
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 12 of 26 PageID: 12


 insurance, as may apply. The tnistres and insurers shall      any contribUtions to any funds established otto be cc
 ilso have the right to inspect It all reasonable times the    tablihed hereunder, the Employer hereby assigns and
 payroll, employment md such other records of the Em           transfers over all rights, title, asid Interest In all monies
 ployer as are pertinent to queions of the accuracy or         due it from the owner, cons1iction manager, general con
 comprehensiveness of the reports of the Employer.             tractor, any othercontractor, oranygovernneidal agency.
                                                               to the said funds in the amount up to the ium due to the
 fd) in any event where an Employer is or has been             funds. Upon notice by the funds to the owner. construc
 delinquent m the payment at cmstrlbutions in one or           tion manager, general contractor, other contractor, or gov
 more otihe funds established or maintained hereunder          ernmental agency, the said owner, constniction manager,
 the Union and or the trustees shail have the power to         general contractor, other contractor, or governmental
 require such Employer to post a reasonable cash bond to      agency shall immediately remit to the tundt the amount
 secure the Employer’s future full ac,d prompt coruph         claimed to be due to the Ijnds. The Imouflts claimed to
 ance with ihe requirement tar such contributions.            be due shall be immediately psid and, if any dispute
                                                              arises over thi amount pLd and a refund is alleged to be
                                                              due to the Employer, the matter may be submitted to
                                                              arbitration hit tundt itabilitylit such case shall be lim
 Article XVfl Contractor Liability tar Delinquency            ited to such refund and shall not include any consequen
                                                              tial, special, punitive orother damages.
 16.10      Cntr*ctor LiabIlity tot Delinquency of
            Sub-Ccntrctor
if die Employer subcontracts any work covered by this                       Article XVII: Subcontracting
Agreement to any subcontractor or other person. the
Employer shall be liable for all contributions owing to       17.10        Sabcontractofl to Became Signatory to
the funds established or to be e5iablishcd hereunder in                    Agreement
the event the subcontractor or person fails to pay caneri     The Employer agrees that all contractors or subcontrac
butione to the said funds for employees coveted by this       tors who are engaged by the Employer to prrtonn work
Agreement employed by the said subcontractor or per           of the kind covered by this Agreement at the site of con
son-                                                          strucnon, alteration, painting, demolition, asbestos re
                                                              moval, hazardous waste removal, or repair of a building,
16.20       £mpiayer/Subcootractor Assignment of              structure, or other construction work shall be or shall
           Payments                                            became a signatory to this Agreement Otto becomesigna
if however, the Employer is a subcontractor under thIs         tory to such other LIUNA affiliated local union having
Agreement and becomes delinquent In the paymeN of             jurisdiction over the work in question. Furthermore, thc


                           54                                                              55
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 13 of 26 PageID: 13




                             Exhibit B
       Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 14 of 26 PageID: 14

 New Jersey Building Laborers Statewide Benefit Funds
           3218 Kennedy Blvd., Jersey City, NJ 07306                                          Phone: (201) 963-0633                 FAX: (201) 963-1563


                                 Employer Trade Agreement Report
      Name:     ALLSTATE INTERIOR DEMOLITION                                                                                        EIN:
                                                                                                                                            173174192
    Address:    364 MASPETH AVE                                                                                                  Phone:
                                                                                                                                            (778) 388-6302
                BROOKLYN, NY 11211                                                                                                  Fax:
                                                                                                                                            (718) 779-3377

                                                        Trade Agreement History
   Trade Agmt                 Start             End        Expire Received Org Signed By                                                         Title
   INDEP-2013             5/1/2010      4/30/2013                            6/21/2012             3        Anthony Perrico                      VP
   INDEP-2007             5/1/2002      4/30/20071                      I     5/6/20051 592
                                                                            IANTHONY                                       PENSIRO               IVICE PRESIDEN
                                                         Trade Agreement Image
               JUN-22-2012 1057 Frmi                                                                          To1221931503                       P.44
                     56/22/2012   00:47         0734257155                                   LOC,L 3                                        60     02/05
                        56/21/2512  12:27         7197753377                                 ALLS1WrE                                  PASE      02/02
                           59/19/2512   12:51      973d297195
                                        0? Fr;y                                              LôL 3
                                                                 LJ56s
                                                                                                                                     PA2      e2,ea




                                                                      2010 F.            -




                                                                      t aid Gat,id
                                                                 ,o,,
                                                                                         —q                                      Li Umk
                                                                   Id5                                                          1•1. .rio
                                                                Ipbaid
                                                     .pu1.d      --
                                   5áN                          ijai.
                                  a*           i ij                                                               a
                                  2101.43                                       hib,                         ——
                                                                                                                      eaidW..   Iihi5 , s
                                  ASIgnd                                                        t0 FtIlai                         2013.
                                                                                              L5. .
                                                                      31..

                                        r.mi.. u e
                                          me
                                 -id.4 bmjab .zL I1. 51e                                                              idb by... W156. .
                                 th                      ai
                                    7me. at e Lee elfl 0a3                          Ii
                                                           diia



                                 Vo f


                                                                                                C.1-




                                                                             acm.




                                                                                J
                                                               tioc,
                                            I!!OD9
                                                                                         2Lr--)9




N] Building Laborers Statewide Benefit Funds                                                                                                   Print Date: 2/11/2020 11:56AM
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 15 of 26 PageID: 15




                             Exhibit C
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 16 of 26 PageID: 16




   Section 16. INFORMATION TO PARTICIPANTS AND BENEFICIARIES. The Trustees

   shall provide participants and beneficiaries such information as may be required by law.



   Section 17. ACCOUNTANTS AND ACTUARIES. The Trustees shati engage one or more

   independent qualified public accountants and one or more enrolled actuaries to perform all

   services as may be required by applicable taw and such other services as the Trustees may deem

   necessary.



   Section 18. RECIPROCITY AGREEMENTS. The Trustees may, in their sole discretion,

   enter into such reciprocity agreement or agreements with other pension plans as they determine

   to be in the best interests of the fund, provided that any such reciprocity agreement or

   agreements shall not be inconsistent with the terms of this Trust Agreement.



                                            ARTICLE V

                                     Contributions to the Fund

   Section 1. RATE OF CONTRIBUTIONS. In order to effectuate the purposes hereof each

   Employer sha]l contribute to the fund the amount required by any Collective Bargaining

   Agreement or other written agreement requiring contributions to the Fund.            The rate of

   contribution shalt at all times be governed by the Collective Bargaining Agreement or other

   Fund-approved agreement then in force and effect, together with any amendments, supplements

   or modifications thereto. Notwithstanding the foregoing) in the event that an Employer is

   requited by applicable law to contribute to the Fund despite the expiration of the Employer’s


                                                 -18-
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 17 of 26 PageID: 17




    Collective Bargaining Agreement; that obligation to contribute shall be deemed to also arise

    under this Trust Agreement.

    Section 2. EFFECTIVE DATE OF CONTRIBUTIONS. All contributions shalt be made

    effective as required by the Collective Bargaining Agreement or other fund-approved agreement

   and shall continue to be paid as long as the Employer is so obligated by such agreement or by

   applicable law.



   Section 3. MODE Of PAYMENT. All contributions shall be payable and due to the Pension

   fund on a monthly basis. and shall be paid in the manner and form determined by the Trustees.

   More specifically, the contributions owed for each month shalt be due on the twentieth (20th)

   day of the following month.



   Section 4. DEFAULT IN PAYMENT. If an Employer fails to make contributions to the Fund

   when due, the Employer shall be in default and the Trustees, in their discretion, may require the

   Employer to pay interest on all past due contributions at the rate of one and one-half percent (1

  ½%) compounded per month (or such lesser amount as they may set) from the date when the

  contributions were due until the date paid. further, the Trustees, in their discretion, may require

  such a defaulting Employer to pay an additional amount equal to twenty percent (20%) of the

  unpaid contributions as liquidated damages as authorized by applicable federal law. In addition,

  the Trustees, in their discretion, may require such a defautting Employer to pay the expenses

  incurred by the fund in collecting contributions, interest or damages, which expenses may include

  attorneys4 and accountants’ fees. The Trustees may take any action necessary or appropriate to


                                                -19-
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 18 of 26 PageID: 18




   enforce payment of the contributions, interest, damages, and expenses provided for herein,

   inctuding, but not timited to, proceedings at taw or in equity. The fund and Trustees shall not be

   required to exhaust any grievance or arbitration procedure provided by a Cotlective Bargaining

   Agreement or otherwise with respect to the enforcement of such Employer obligations, but rather

   shall have immediate access to the courts, as provided under applicable law, or to designate a

   permanent arbitrator to hear and determine collection disputes. The default of an Employer shall

   not relieve any other Employer of his obligation to the fund.



   Section 5. REPORTS AND AUDITS. Each employer shall submit to the fund all reports and

   documents as the Trustees deem necessary or appropriate to collect or verify contributions. Each

   EmpLoyer, at the request of the Trustees, shall submit to an audit of the appropriate records of the

   Employer to verify that the correct amount of contributions or other payments due the Fund has

   been or will be paid. Such an audit may include records relating to employees not covered by the

   Fund to the extent necessary or appropriate to verify contributions, No use shalt be made of

   information gathered during an audit other than uses relating to administration of the fund.



  Section 6. PRODUCTION Of RECORDS. Each Employer shall promptly furnish to the

  Trustees, on demand, the names of his Employees, their Social Security numbers, the hours

  worked by each Employee and such other information as the Trustees may reasonably require in

  connection with the administration of the Trust fund and for no other purpose. The Trustees

  may, by their respective representatives, examine the pertinent employment and payroll records

  of each Employer at the Employees place of business whenever such examination is deemed


                                                 -20-
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 19 of 26 PageID: 19




   necessary to advisable by the Trustees in connection with the proper administration of the Trust

   fund. The Union and its Affiliates shalt,.upon the request of the Trustees, promptly fiirrilsh

   information in respect to an Employee’s employment status.



   Section 7. REFUND OF CONTRIBUTIONS.                       In no event shall any Employer,

   directly or indirectly, receive any refimd on contributions made by it to the Fund (except

   in case of a bona de erroneous payment or overpayment of contributions, to the extent

   permitted by law), nor shall an Employer directly or indirectly participate in the

   disposition of the fund or receive any benefits from the fund. Upon payment of

   contributions to the Fund, all responsibilities of the Employer for each conthbution shall

   cease, and the Employer shall have no responsibilities for the acts of the Trustees, nor

   shall an Employer be obligated to see to the application of any funds or property of the

   fund or to see that the tenns of the Trust Agreement have been complied with.



                                           ARTICLE VI

                                          Plan of Benefits

  Section 1. ESTABLISHMENT OF PLAN. The Trustees shall formulate and adopt a written

  plan or plans for the payment of such retirement or pension benefits, death benefits, and related

  benefits, as are feasible.. The formulation and design of the Pension Plan is committed to the

  sole discretion of the Trustees, subject only to the requirements that the Pension Plan comply at

  all times with applicable federal law and regulations and that no provision of the Pension Plan


                                                -21-
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 20 of 26 PageID: 20




     the Tmes. All other expenses incurred pursuant to Articte IV hereof shall be paid by the

     Fund.



     IN W1TNSS WhEREOf, the undersigned do hereunto cause this nstmn)ent to be duty

     executed on the day and year first above written.

     Far the In       jational Union

    BY:           .




       RAYMO            M. POCINO




          PAThJCK C. BYRNE




          10S7PH


    BY:




                                                -30-
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 21 of 26 PageID: 21




                             Exhibit D
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 22 of 26 PageID: 22
                         C                                         C:
In the Matter of Arbitration                       )       Before: J. J. PIERSON, Esq.
                                                   )               Arbitrator
between                                            )
                                                   )
NEW JERSEY BUILDING LABORERS’                      )
STATEWIDE BENEFIT FUNDS                            )
               (“Funds”)                           )      FINDINGS OF AUDITg
                                                   )     COLLECTION AWARD
              -and-                                )         and ORDER
                                                   )
ALLSTATE INTERIOR DEMOLITION                       )
               (“Employer”)                        )       Re: Funds Contributions


       Appearing for the Funds:                    Appearing for the Employer:
       Albert G. Kroll, Esq.                             None
       Kimberly Kemple, NJBLSBF
       Anthony Sgroi, Auditor

       This matter was presented to the undersigned Arbitrator on July 30, 2019 pursuant to

Articles X (“Wages and Fringe Benefits”), XIV (“Fringe Benefit Funds”) and XV (“Collection of

Amounts Due Under Agreement”) of an effective “Collective Bargaining Agreement by and

between the Northern New Jersey Building Laborers’ District Council, Central New Jersey

Building Laborers’ District Council, Southern New Jersey Building Laborers’ District Council

and the Building, Site and General Construction Contractors and Employers,” (hereinafter, the

“Agreement”, entered into the record as “Funds Exhibit” F-i). Due notice of the hearing was

forwarded to the Employer. (see F-2).

       Based upon the proofs, the undersigned Arbitrator FINDS that:

       1. The Employer is signatory to a Agreement with the Union, incorporating the terms and

conditions referenced therein, inclusive of contract provisions which bind the Employer to

contribute payments to defined benefit Funds under Article XIV (collectively referred as the

“Funds”) of the Agreement.

       2. The Funds are established by specific Agreement(s) and Declarations of Trust

(hereinafter, the “Trust Agreement” ) and incorporated by reference in the Agreement.
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 23 of 26 PageID: 23
                             0                                              0
        Now, this Arbitrator further FIN1S that:

        3. The Employer employed individuals covered by the terms and conditions of the

Agreements during the payroll period July 1, 2015 through December 31, 2017.
        4. As specifically provided in Articles X and XIV of the Agreement, the Employer was,

and is, obligated to contribute to the New Jersey Building Laborers’ Statewide Funds1 for

employees covered by the Agreement; and

        5. In accordance with the Agreement, an independent auditor performed an audit to

determine whether the Employer submitted contributions in accordance with the Agreement. (See

F-4).

        6. In the opinion of this Arbitrator, a fund contractually entitled to perform an audit of

books and payroll records of an employer signatory to a collective bargaining agreement (and

related trust fund documents incorporated by reference) may reasonably rely on the accuracy of

said report in determining liability of the employer to the funds for delinquencies, incorrect

contributions and a general breach of contract obligations.2 It is the further belief of this

Arbitrator that said report’ may serve as prima facie evidence of liability after notice of the claim

has been given to the employer and the employer has been given reasonable opportunity to

question the findings, offer information to adjust or amend the audit results and given the final

opportunity to present evidence to correct alleged errors.

        7. The “Independent Accountants’ Report on Applying Agreed-Upon Procedures”, as

presented to the Trustees, was provided to the Employer and amended with corrections; and



1. Employer contributions include: Article 14.00 Pension; 14.10 Welfare; 14.20 Annuity; 14.30 State
                                                   -                -                -                 -




Political Action Committee; 14.50- Laborers-Employers’ Cooperation and Education Trust; 14.60- Health
& Safety; 14.70 Training and Education; 14.80 Industry Advancement. Employers are also obligated to
                 -                                 -




submit (14.40) Organizing Dues and (14.45) Working Dues which are deducted from each employees pay.
The funds also submitted the “Agreement and Declaration of Trust of the New Jersey Building Laborers
Statewide Annuity Fund.’ (F-lb)

2. An “audit” referring to both the examination and verification of employer records and the resulting report,
both of which are performed and/or prepared by an individual qualified to examine and report the results
necessary for an accounting to Funds. The firm of Schultheis & Panettieri, LLP, Certified Public Accountants
serving as independent accountant, is qualified to perform the agreed-upon procedures and has prepared the
report entered into this record and referred to in this Award. (See F-4)
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 24 of 26 PageID: 24
                            0                                            0
       Upon analysis of the foregoing evidence, this Arbitrator further FINDS that,

       8. The Employer violated Articles X and XIV of the Agreement by failing to make its

required contributions to the funds between July 1, 2015 through December 31, 2017 and was

deficient and delinquent in the amount of $319266.48.

       9. Notice of the outstanding delinquency was forwarded to the Employer.

       10. The Employer did not submit payment of the delinquency to the funds;

       11. Article XV, Collection of Amounts Due Under Agreement states:

       15.20 Legal Remedies for Collection of Delinquencies. The Trustees or Administration
       of any fund due contribution pursuant to this Agreement shall be entitled all rights
       accorded by law including but not limited to the right to demand, receive, sue for, and
       take such steps, including the institution and prosecution of or the intervention in any
       proceeding at law or in equity or in bankruptcy that may be necessary or desirable in
       their discretion to effectuate the payment and collection of any sum or sums and costs
       required to be paid to the Welfare, Pension or Annuity Funds under this Agreement.

       15.30 Costs of Collection.

       (a) In addition to the other provisions of this Agreement relating’ any such funds, in the
       event the Employer is delinquent in the payment of contributions to the Funds, or wages,
       the delinquent Employer shall also he required to pay attorneys’ fees and coup and
       arbitration costs, if any, whenever the services of an attorney or arbitrator are necessary
       to recover the amount due. The Union or the Trustees, in their discretion, may also assess
       the Employer with interest at the current rate.

       15.50 Fund Rights and Duties.

       (c) The Employers agree that the trustees of the fund or funds shall have the right to
       require such reports by the Employers as are necessary to the fulfillment of the
       agreements and declarations of trusts and the contracts of insurance, as may apply. The
       trustees and insurers shall also have the right to inspect at all reasonable times the
       payroll, employment and such other records of the Employer as are pertinent to questions
       of the accuracy or comprehensiveness of the reports of the Employers.

       12. As a result of the Employer’s failure to make full contributions due and owing the

Funds and remedy the determined deficiency and delinquency, the funds pursued collection of

the contributions due through the legal services of the law firm of Kroll Heineman Carton

(“Counsel”), Metro Corporate Campus I, 99 Wood Avenue, Suite 307, Iselin, New Jersey.

        13. Counsel, through evidence produced, established the Funds’ right for collection and

the Employer’s failure to remit timely contributions to the funds.
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 25 of 26 PageID: 25
                           0                                         0
        14. As such, and in accordance with the provisions of Article XIV, the Employer shall

pay a principal amount of $319,266.48 to the Funds, plus $112,950.05 in interest and $63,853.30

in liquidated damages; reasonable attorneys’ fees in the amount of $71,872.46; and the

Arbitrator’s fee of $800.00.

                                           * * * * *   * *



       Based on the above findings, it is hereby AWARDED and ORDERED that:

       1. ALLSTATE INTERIOR DEMOLITION, the Employer, shall pay forthwith
       to the Funds the amount of $56$742.28, as specifically set forth in paragraph 14
       above. A check shall be made payable to the “NJBLSBF                Delinquency
                                                                            -




       Department” and forwarded to 3218 Kennedy Blvd., Jersey City, NJ 07306. A
       copy of the check shall be forwarded to the Fund’s Counsel:. Kroll Heineman &
       Carton, Metro Corporate Campus I, 99 Wood Avenue, Suite 307, Iselin, New
       Jersey, 08830 attn: Albert G. Kroll, Esq.; and

       2. Furthermore, the Employer shall remain obligated to the Funds, specifically for
       adhering to the terms and conditions of the Agreement and for submitting timely
       contributions to the Funds; and

       3. Furthermore, the Employer shall cease and desist from any action which
       violates the above referenced Agreement and/or Trust Agreement(s) concerning
       contributions to the Funds; and

       4. Furthermore, the Funds and Union shall be authorized to examine all records of
       the Employer, including all payroll and financial records, in the event the
       Employer is unwilling or unable, or claims he is unwilling or unable, to pay
       contributions due to the Funds, said examinations being necessary for the Funds
       and the Union to determine whether in fact there are assets, the location of such
       assets, and whether assets have been conveyed, directly or indirectly to any other
       person or entity and, if requested, by producing the following documents:

       A. Bank accounts;
       B. Federal and state tax returns;
       C. Financial statements;
       D. Documents evidencing ownership interest in real estate, motor vehicle, any and all
       equipment, pension, life or profit sharing plans, stocks, bonds, securities or other
       tangible goods;
       E. Accounts receivable and accounts payables;
       F. Any judgments or liens by or against the Employer;
       G. Any and all loans, promissory notes, bills of exchange or commercial paper made by
       or on behalf of the Employer;
Case 2:20-cv-01398-MCA-MAH Document 1 Filed 02/11/20 Page 26 of 26 PageID: 26
                          C                                             C)
       5. Finally, in the event it is necessary for the Trustees of the Funds to enforce this
       AWARD and ORDER in court, the Employer shall be responsible for all court
       costs including, but not limited to, the filing fee of $400.00.


Date: July 30, 2019                                         .   .




                                                      J.         SON, Esq., Arbitrator

STATE OF NEW JERSEY)
                :SS
COUNTY OF MORRIS)

I, J. J. PIERSON, Esq., on my oath, do attest to being the person. who has executed the foregoing
instrument and issued the above Award on July 30, 2019.




                                      J. J. Piers- at Law, State of New Jersey
                                                                    -
